Order, entered December 1, 1966, granting an injunction pendente lite unanimously reversed, on the law and the facts, without costs or disbursements, on condition that a temporary Receiver be appointed of the plaintiff corporation and the two defendant corporations, with the usual powers of such a Receiver, pending determination of the action. Defendant, Sidney Zasuly, will be appointed such Receiver and will be required to furnish an undertaking in an amount to be fixed in the order to be entered hereon. In the event Sidney Zasuly fails to qualify as such Receiver, then Irving Fertel shall be appointed as Receiver upon furnishing an undertaking to be fixed by the court in the order ■to be entered hereon. Should both the aforesaid nominees fail to qualify as Receivers then the court will designate its own Receiver. The record demonstrates the necessity for a provisional remedy to protect the property of the plaintiff corporation and preserve it pending the litigation. In view of the nature of the business being conducted the injunction granted may have a crippling and destructive effect on the continued operation of the business. In our opinion the interests of justice will best be served by the appointment of a temporary Receiver of the property of the interrelated corporate parties of this action. The efficiency of the operation of the plaintiff corporation will not be seriously hampered if defendant, Sidney Zasuly, who has been conducting the business for so many years, is appointed temporary Receiver and henceforth accountable to the court for his activities pending the termination of the action. Provision for a substitute Receiver has been made in the event Zasuly refuses or fails to qualify. A speedy trial of the action should be had, upon joinder of issue and completion of pretrial discovery proceedings, at which all the differences among the parties may be adjudicated. Settle order on notice accordingly, with suggestions as to the amount of the Receiver’s undertaking. Concur—Stevens, J. P., Capozzoli, Tilzer, Rabin and MoGrivem, JJ.